UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 31, 2013 The ExOne Company (Exact name of registrant as specified in its charter) Delaware 001-35806 46-1684608 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 127 Industry Boulevard North Huntingdon, PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (724) 863-9663 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events On July 31, 2013, The ExOne Company issued a press release announcing that it has opened a new Production Service Center (“PSC”) in Auburn, Washington, near Tacoma. Additionally, the Company announced the establishment of sales centers in Sao Paulo, Brazil and Shanghai, China.A copy of the press release is attached to this Form 8-K as Exhibit 99.1. On July 31, 2013, The ExOne Company also issued a press release announcing that it will release its second quarter 2013 financial results after the closing of financial markets on Tuesday, August 13, 2013 and that a conference call and webcast will be held at 8:30 a.m. Eastern Time on Wednesday, August 14, 2013, in which management will review the financial and operating results for the quarter and discuss ExOne’s corporate strategies and outlook.ExOne also announced that the expiration of the 180-day post IPO lock-up agreements with respect to approximately 7,072,105 shares of common stock will be extended automatically from August 5, 2013 to 11:59 p.m. on August 30, 2013, due to the timing of the release of the Company’s second quarter 2013 financial results.A copy of the press release is attached to this Form 8-K as Exhibit 99.2. Item 9.01 Financial Statements and Exhibits (c) Exhibits. Exhibit Number Description Press Release of The ExOne Company dated July 31, 2013 titled ExOne Opens Sixth Production Service Center and Announces Plans for Two New Sales Centers in Brazil and China Press Release of The ExOne Company dated July 31, 2013 titled The ExOne Company Announces Second Quarter 2013 Financial Results Release and Conference Call SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. The ExOne Company Dated:July 31, 2013 By: /s/ John Irvin Name: John Irvin Title: Chief Financial Officer EXHIBITINDEX Exhibit Number Description Press Release of The ExOne Company dated July 31, 2013 titled ExOne Opens Sixth Production Service Center and Announces Plans for Two New Sales Centers in Brazil and China Press Release of The ExOne Company dated July 31, 2013 titled The ExOne Company Announces Second Quarter 2013 Financial Results Release and Conference Call
